UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                                                                                        FILED WITH THE
                                                                                    eo~~~TY
                                                                                  eso: ""
                                                                                  DATE: -
                                                                                             W

                                                                                              10"\t-
                                                                                                    OFFICER




                                   UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF COLUMBIA





ABDUL HADI OMAR FARAJ,

               Petitioner,

               v.                                         Civil Action No. 05-CV-1490 (PLF)

BARACK OBAMA, et ai.,

               Respondents.




                                                 ORDER··

       Following the status conference held by this Court on May 13, 2009, counsel for

Petitioner and for Respondents (the "Parties") met and conferred. In lieu of proceeding under the

Order entered by this Court on May 12, 2009, adopting the standard articulated in Zuhair v.

Obama, Civil Action No. 08-0864, the Parties have reached an agreement relating to the

production of discovery materials. Respondent, with respect to producing materials and briefing,

and Petitioner, with respect to briefmg, are hereby ORDERED:
       Ollt   4'    it .. n.,..,    (/"'''' 11,     .2.00'        .
       \¥i~A   fortY-Dye   da~TS   after the date of entT)' aUbis QrrJi:r: Respondents will produce the

documents and other materials discussed below:




                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                                        UNCLASSIFIEDIIFOR PUBLIC RELEASE.




            A.          From the consolidated assemblage of information from JIG and OARDEC,

Respondents will search for and produce: (1) statements in investigative and interrogation reports

ofPetitione b(2),b(6)

b(2),b(6)
                                         at relate to the allegations in Petitioner's Factual Return; (2)
                                                                 b(2),b(6)
interview transcripts and interrogator notes for Petitione I                                              at

relate to allegations in Petitioner's Factual Retum; and (3) interrogation logs or .similar record or

any interrogation plan or similar record pertaining to Petitioner's statements which Respondents

rely on in the factual return. Production of responsive information will be subject to clearance by

appropriate agencies.

            B.      Respondents will search for and produce any reasonably available audio and video

recordings of Petitioner's interrogations that relate to allegations in Petitioner's Factual Return,·

subject to clearance by appropriate agencies.

            C.      Respondents will produce to Petitioner CMO Section I.E.l(3) circumstances

documents b(2)                                                                                 and will
                 b(2)
conduct for                          -. reasonable search for information relating to the circumstances

of statements •                                   d relied on by Respondents in the Factual Return, all

subject to clearance by appropriate agencies.

        D.          Respondents will search for and produce the thirty-one documents identified by

counsel for Petitioner in his e-mail to Respondent dated May 14,2009, subject to clearance by

appropriate agencies.



                                                       2




                                        UNCLASSIFIEDIIFOR PUBLIC RELEASE.
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE.




           E.      Consistent with Respondents' continuing obligations under CMO Section I.D.2,

 to the extent additional infonnation relating to the reliability and credibility of Petitioner and
b(2)                              comes to Respondents' attention, that infonnation will be produced

 subject to clearance of documents by appropriate agencies.

       With respect .to the briefmg schedule in this matter, Respondents will file a Motion for
                           :I" . , .        "'i;:         ft-., -,,. ),
                                                                    "1..0,
 Judgment on the Record nqtl:liA: ilix~r QH~~f il~r Elf Ml Orser, fir this Geurt; Petitioner will

 file his Motion for Judgment on the Record and/or Opposition to Respondents' Motion ~
 o~
 tweft~!
           • ,. "'" J..,r    A-a"                    0'
                                      ..,,,t- ";l.-BI Lt
           fivil 88:yil Qfriliiipt 8fR8B1'8ft8ilJWI' Metiun; and Respondents will file any Reply to the
                                             0",    .,. ~ .. ~        Sf''''' k-~           / V, wOf
 Motion for Judgment on the Record witbiA iift88ft        en,s Oflecetl'l oft'elitiuIiCl?!l Metiem
           The Status Conference scheduled for May 22, 2009 is cancelled.

           This Courfs Order of May 13, 2009 is vacated.



                                                   £i?~ ~cJ;:;.
                a4.
Dated: Ma~ 2009                                                                                       ..

                                                   UNITED STATES DISTRICT JUDGE





                                                     3




                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE.